       Case 4:20-cv-05640-YGR Document 567 Filed 05/03/21 Page 1 of 4



 1   David P Chiappetta, Bar No. 172099
     DChiappetta@perkinscoie.com
 2   PERKINS COIE LLP
 3   505 Howard Street, Suite 1000
     San Francisco, CA 94105-3204
 4   Telephone: 415.344.7076
     Facsimile: 415.344.7050
 5
     Judith B. Jennison, Bar No. 165929
 6   JJennison@perkinscoie.com
 7   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 8   Seattle, WA 98101
     Telephone: 206-359-8000
 9   Facsimile: 206-359-9000
10
     Attorneys for Non-Party
11   MICROSOFT CORPORATION

12                              UNITED STATES DISTRICT COURT
13                            NORTHERN DISTRICT OF CALIFORNIA
14                                        OAKLAND DIVISION
15

16   EPIC GAMES, INC.,                            Case No. 4:20-CV-05640-YGR
17                        Plaintiff, Counter-     DECLARATION OF DAVID P.
                          Defendant               CHIAPPETTA IN RESPONSE TO
18                                                APPLE’S ADMINISTRATIVE MOTIONS
             v.                                   TO FILE UNDER SEAL EXPERT
19                                                WRITTEN DIRECT TESTIMONY (ECF
     APPLE, INC.,                                 NO. 489) AND TO PARTIALLY SEAL
20                                                DEPOSITION DESIGNATIONS (ECF NO.
                          Defendant,              505)
21                        Counterclaimant.
22

23

24

25

26

27

28
                                                 -1-
     DECLARATION OF DAVID P. CHIAPPETTA CASE NO. 4:20-CV-05640-YGR
     LEGAL152368412.2
       Case 4:20-cv-05640-YGR Document 567 Filed 05/03/21 Page 2 of 4



 1           Pursuant to Civil Local Rule 79-5, I declare as follows:

 2           1.         I am a partner at the law firm Perkins Coie LLP and counsel to Microsoft

 3   Corporation (“Microsoft”), which is not a party to the above-captioned case. I am a member in

 4   good standing of the State Bar of California. The facts stated in this declaration are based on my

 5   own personal knowledge and, if called as a witness, I could and would testify to those facts.

 6           2.         I submit this declaration in response to Apple’s Administrative Motions to File

 7   Under Seal Expert Written Direct Testimony (ECF No. 489) and to Partially Seal Deposition

 8   Designations (ECF No. 505).

 9           3.         Attached hereto as Exhibit A is a true and correct copy of a declaration by Cynthia

10   Williams, VP Ecosystem Commercial, Gaming at Microsoft, submitted in response to Apple’s

11   Administrative Motion Under Seal Expert Written Direct Testimony (ECF No. 489).

12           4.         Although there is a presumption of public access to judicial records, that right is not

13   absolute, and a court may seal documents offered in evidence at a trial upon showing compelling

14   reasons to keep certain information confidential. Foltz v. State Farm Mut. Auto. Ins. Co., 330 F.3d

15   1122, 1135 (9th Cir. 2003); see also Civil L.R. 79-5(b). A compelling reason to seal judicial records

16   exists when those records might “become a vehicle for improper purposes,” such as use of the

17   records to release trade secrets or confidential business information that might harm a litigant’s

18   competitive standing. Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978) (“[C]ourts have

19   refused to permit their files to serve . . . as sources of business information that might harm a [third-

20   party’s] competitive standing.” (citations omitted)).

21           5.         Confidential business information in the form of “license agreements, financial

22   terms, details of confidential licensing negotiations, and business strategies” satisfy the compelling

23   reasons standard. Guzman v. Chipotle Mexican Grill, Inc., No. 17-cv-02606-HSG, 2020 WL

24   1171112, *1 (N.D. Cal. Mar. 11, 2020) (citation and quotations omitted). As do sales data

25   documents that reveal a company’s “sales growth and decline.” Murphy v. Kavo Am. Corp., No.

26   CV 11 0410 YGR, 2012 WL 1497489, *2 (N.D. Cal. Apr. 27, 2012) (Gonzalez Rogers, J.). Further,

27   there is also a compelling reason to file an exhibit under seal where that exhibit divulges

28   confidential business information unrelated to the public’s understanding of the judicial proceeding
                                                      -2-
     DECLARATION OF DAVID P. CHIAPPETTA                                          CASE NO. 4:20-CV-05640-YGR
     LEGAL152368412.2
       Case 4:20-cv-05640-YGR Document 567 Filed 05/03/21 Page 3 of 4



 1   in which the exhibit is presented. Chipotle Mexican Grill, 2020 WL 1171112, at *2. Microsoft has

 2   narrowly tailored its sealing requests, and the portions of the trial exhibits that Microsoft seeks to

 3   keep under seal are tangential to this litigation.

 4           6.         Microsoft seeks to seal the following evidentiary materials that the parties have

 5   submitted to the Court:

 6
       Document or Portion of Document to Be                    Evidence Offered in Support of Sealing
 7
                         Sealed
 8    Deposition of Joe Kreiner, 92:14-25                  Declaration of Christina Williams dated May
                                                           2, 2021 (“Williams Decl.”) ¶ 4.
 9    Deposition of Joe Kreiner, 168:13-15                 Williams Decl. ¶ 5.
10    Written Direct Testimony of Lorin M. Hitt,           Declaration of Stephanie Louie dated April
      Ph.D., Figure 4                                      29, 2021 (ECF No. 551-15) (“Louie Decl.”)
11                                                         ¶¶ 1-8.
12           7.         The written direct testimony of Apple’s expert Lorin M. Hitt, Ph.D. at Figure 4 is a
13   chart with revenue figures that are derived from a document that contains Microsoft’s confidential
14   information. I understand that Apple, Inc. intends to submit the document designated DX-3918 as
15   a trial exhibit in the above-captioned legal case. The Court has granted in its Pretrial Order No. 9
16   Re: Additional Third Party Administrative Motions to Seal (ECF No. 564) Microsoft’s
17   administrative motion to seal portions of the document designated DX-3918 (see ECF No. 551)
18   because that document reflects highly sensitive year-over-year sales and revenue data about
19   Minecraft by platform and purchase type. Louie Decl. ¶¶ 6-7. Such information is not publicly
20   disclosed and shared with a select group of individuals at Microsoft on a need-to-know basis. Id.
21   ¶ 5. If the information reflected at Figure 4 in Hitt’s written direct testimony were to be disclosed,
22   it could be used by Microsoft’s competitors and external partners to disadvantage Minecraft in
23   licensing, platform leverage, and partner negotiations. Id. ¶ 8.
24           8.         I understand Apple, Inc. has designated portions of certain depositions for use at
25   trial, including the deposition of Joe Kreiner. Some portions of the Joe Kreiner deposition used
26   and reveals Microsoft’s confidential information. The deposition of Joe Kreiner at 92:14-25
27   explains and reveals a specific provision in a Microsoft licensing agreement establishing the
28
                                                          -3-
     DECLARATION OF DAVID P. CHIAPPETTA                                          CASE NO. 4:20-CV-05640-YGR
     LEGAL152368412.2
       Case 4:20-cv-05640-YGR Document 567 Filed 05/03/21 Page 4 of 4



 1   availability of content and timing of content on Xbox. Williams Decl. ¶ 4. This provision reflects

 2   Microsoft’s confidential strategy to compete for content, and to differentiate Xbox from

 3   competitors in timing and availability of games. Id. If the highlighted information in the

 4   deposition were revealed, it would harm Microsoft’s relationships with its customers and give

 5   Microsoft’s competitors crucial information that would enable them to structure deals to

 6   materially disadvantage Microsoft and Xbox’s player base. Id.

 7           9.         The deposition of Joe Kreiner at 168:13-15 reveals a custom agreement provision

 8   and the confidential pricing that is part of an Xbox business strategy. Id. ¶ 5. Releasing the details

 9   of a custom pricing agreement to the public could adversely affect Microsoft’s deals with other

10   publishers and be used by competitors to disadvantage Microsoft in future game deals. Id.

11           10.        For the foregoing reasons, Microsoft respectfully requests that the Court seal

12   portions of the deposition of Joe Kreiner and the written direct testimony of Lorin M. Hitt, Ph.D.

13

14           I declare under penalty of perjury under the laws of the United States that the foregoing is

15   true and correct.

16           Executed this 3rd day of May 2021 in Palo Alto, California.

17

18                                                    /s/ David Chiappetta
                                                      David Chiappetta
19

20

21

22

23

24

25

26

27

28
                                                         -4-
     DECLARATION OF DAVID P. CHIAPPETTA                                         CASE NO. 4:20-CV-05640-YGR
     LEGAL152368412.2
